 

IN THE UNITED sTATES DISTRICT CoURT mg
CHARLOTTE DIVISIoN WEsTEL,;',§;/Plcr _
s

DoCKETNo. z~_\q@/|Qg OFNC

UNITED STATES oF AMERICA )
)
v. ) oRDER To SEAL
)
)
)

JOHN FRANCIS HANZEL

 

UPON MOTION of the United States of Arnerica, by and through R. AndreW Murray,
United States Attorney for the Western District of North Carolina, for an Order directing that the
Motion to Seal and this Order and Bill of Indictrnent and the Warrant be sealed, to protect the
secrecy of the on-going nature of the investigation in this matter until further order of this Court,

IT IS HEREBY ORDERED that the Motion to Seal and this Order, Bill of Indictment
and the Warrant be sealed until further order of this court.

The Clerk is directed to certify one copy of this Order to the United States Attorney's

This the(glaiay of March, 2019. /
/' /
ij jim

UNITED STATES MAGISTKA'TEJUDGE

Office.

 

 

